IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0924
                            Filed January 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

OLEAF TEOH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      Oleaf Teoh appeals after a jury found her guilty of vehicular homicide,

leaving the scene of an accident resulting in death, and malicious prosecution.

CONVICTIONS AFFIRMED IN PART, REVERSED IN PART, AND CASE

REMANDED.



      Kelsey L. Knight of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., Greer, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


CARR, Senior Judge.

       Oleaf Teoh appeals after a jury found her guilty of vehicular homicide,

leaving the scene of an accident resulting in death, and malicious prosecution.

She challenges the trial court’s evidentiary rulings and the sufficiency of the

evidence supporting her convictions.

       Teoh’s convictions stem from the death of Matthew Otto, who was killed

when a vehicle struck him while he was crossing the street at around 9:00 p.m. on

February 25, 2018. A woman, who was outside her home at the time, heard the

collision and saw the vehicle head to a parking lot before stopping to let the

passengers out.    The woman then watched as Officer Zachary Vanderploeg

stopped the same vehicle, a blue Toyota RAV4.

       Officer Vanderploeg was responding to a call about the hit-and-run when

he noticed a blue Toyota RAV4 with heavy damage to its passenger-side front end

and windshield. Although the dispatch first reported that the vehicle involved in

the hit-and-run was red, the officer stopped the RAV4 based on its proximity to the

crime scene. The driver, later identified as Teoh,1 told the officer that she had

been in an accident with another vehicle. The officer smelled the odor of alcoholic

beverage on Teoh’s breath. But because the vehicle did not match the description

of the vehicle involved in the hit and run, Officer Vanderploeg let Teoh leave.

       After further investigation, officers realized they were looking for the driver

of the RAV4. An officer reported the license plate number to dispatch when the



1 In identifying herself to police, Teoh first provided another woman’s name,
address, phone number, and date of birth. Police did not learn Teoh’s true identity
until she was fingerprinted at the jail.
                                         3


vehicle was stopped, and a search of the license plate number revealed that the

registered owner was Paul Nimely, Teoh’s uncle. Officers located the vehicle

outside Nimely’s apartment and found blood and tissue on the vehicle’s passenger

side and roof. Teoh was inside Nimely’s apartment.

        Officers took Teoh into custody. Teoh failed field sobriety tests, and a

chemical test administered two hours after the collision showed Teoh’s blood

alcohol content was 0.195. Samples of the blood and tissue found on the RAV4

matched Otto’s DNA profile. Forensic testing also revealed that at the time of the

collision, the vehicle was traveling at a speed of over sixty miles per hour, more

than twice the speed limit.

        I. Admissibility of the Evidence.

        Teoh first challenges three of the 161 exhibits the State entered into

evidence.    Before the start of trial, Teoh moved in limine to exclude three

photographs of Otto’s injuries she alleges “are grisly and graphic in nature.” The

motion argued the court should exclude the photographs from evidence because

(1) testimony from the medical examiner could describe Otto’s injuries and

establish the cause of his death, (2) proof of Otto’s injuries was not an element of

any of the offenses charged, and (3) the graphic nature of the evidence would

“simply appeal to the jury’s emotion and instinct to punish.” The trial court denied

the motion, ruling definitively that the exhibits “may be admitted during the course

of trial.”

        We review evidentiary rulings for an abuse of discretion. State v. Heard,

934 N.W.2d 433, 439 (Iowa 2019). The question is whether the evidence is

relevant, and if so, whether its probative value is substantially outweighed by the
                                          4

danger of unfair prejudice. See State v. Wells, 629 N.W.2d 346, 355 (Iowa 2001).

“Evidence is relevant if it makes the existence of a consequential fact more or less

probable.” Id. at 356. “Recognizing that [w]ise judges may come to differing

conclusions in similar situations, we give much leeway [to] trial judges who must

fairly weigh probative value against probable dangers.” State v. Price, 692 N.W.2d

1, 3 (Iowa 2005) (alterations in original) (citation omitted). This leeway extends to

determinations of whether the value of the photographic evidence outweighs its

grisly nature. See State v. Armstrong, 376 N.W.2d 635, 637 (Iowa Ct. App. 1985)

(“Trial courts have discretion in determining whether the value of pictures as

evidence outweighs their grisly nature.”).

       We begin by noting that photographs are not inadmissible “simply because

they are ‘gruesome or may tend to create sympathy . . . if there is just reason for

their admission.’”   State v. Neiderbach, 837 N.W.2d 180, 202 (Iowa 2013)

(alteration in original) (citation omitted). Teoh argues that, unlike cases addressing

the admissibility of photos of the deceased in murder cases, the State did not have

to prove the serious nature of Otto’s injuries and the cause of death was not in

dispute. But one of the two counts of vehicular homicide the State charged Teoh

with was under the theory that she was “[d]riving a motor vehicle in a reckless

manner with willful or wanton disregard for the safety of persons or property.” Iowa

Code § 707.6A(2)(a) (2018). The exhibits were relevant to the jury’s resolution of

that issue. See, e.g., Guillen v. State, 189 So. 3d 1004, 1012 (Fla. Dist. Ct. App.

2016) (concluding photographs of victim’s head with open wound and blood “were

relevant to demonstrate the extent of the damage caused by the crash and to

corroborate the defendant’s speed of travel upon impact” in vehicular homicide
                                          5

prosecution); People v. Head, 917 N.W.2d 752, 762 (Mich. Ct. App. 2018) (holding

photographs of child victim in fatal shooting relevant to show “the powerful nature

of the short-barreled shotgun and were thus probative of defendant’s gross

negligence and recklessness in storing this loaded, deadly weapon in a place that

was readily accessible to his unsupervised children”); State v. Bettencourt, 723

A.2d 1101, 1108 (R.I. 1999) (concluding graphic photographic evidence depicting

victims hit by defendant’s truck was “more probative than prejudicial and may have

helped the jury to conclude that under the circumstances, the truck was traveling

at an excessive and reckless speed”); State v. Larson, 582 N.W.2d 15, 21 (S.D.

1998) (finding photographs of two highway construction workers killed when struck

by a motor vehicle were relevant to show force and impact and therefore probative

of the defendant’s recklessness). The exhibits were also relevant to help the jury

visualize the medical examiner’s testimony. See State v. Plowman, 386 N.W.2d

546, 550 (Iowa Ct. App. 1986) (noting autopsy photos may help to “illustrate the

medical testimony and [make] it comprehensible for the jury”). And the photos

from Otto’s autopsy are no more inflammatory than photos from the crime scene

that were in evidence. See State v. Allen, 348 N.W.2d 243, 247 (Iowa 1984)

(finding photos “of the victim’s body after it had been cleaned of blood and prior to

the autopsy” were far less gruesome than the crime scene photos admitted into

evidence without objection). For these reasons, we find no abuse of discretion.

       II. Sufficiency of the Evidence.

       We turn then to the sufficiency of the evidence supporting Teoh’s

convictions. We review these claims for correction of legal error. See State v.

Schiebout, 944 N.W.2d 666, 670 (Iowa 2020). The question is whether, viewing
                                          6


the evidence in the light most favorable to the State, substantial evidence supports

the convictions. See id. Substantial evidence is evidence that can convince a

rational jury that the defendant is guilty beyond a reasonable doubt. See id.

       The jury found Teoh guilty of vehicular homicide by operating while

intoxicated. See Iowa Code § 707.6A(1). The court instructed the jury that to find

Teoh guilty, the State had to prove that she was driving a motor vehicle while

having a blood alcohol concentration of .08 or more and unintentionally caused

Otto’s death. Teoh argues there is insufficient evidence to show she was drinking

before the collision. She notes that Officer Vanderploeg allowed her to leave after

speaking to her near the scene. She also notes that despite the officer’s claim at

trial that he smelled the odor of alcoholic beverage at the time of the stop, he did

not include that observation in his report and observed no other signs of

impairment.

       Substantial evidence supports a finding that Teoh operated a motor vehicle

while intoxicated. Teoh failed all field sobriety tests while in custody, and a breath

test administered two hours after the collision showed her blood alcohol level was

more than twice the legal limit. Although Teoh’s counsel argued that the State

could not show she did not consume alcoholic beverages after striking Otto, Nimely

testified that Teoh did not drink after returning to his apartment. Given the small

amount of time between the collision and Teoh’s return to Nimely’s apartment, the

high blood alcohol level two hours after the collision, and the officer’s testimony

about the odor of alcoholic beverage on Teoh shortly after the collision, the jury

could find Teoh was driving while intoxicated.
                                            7


       The jury also found Teoh guilty of vehicular homicide by reckless driving.

See id. § 707.6A(2)(a). The court instructed the jury that to find Teoh guilty on this

charge, the State had to prove that Teoh drove a motor vehicle in a reckless

manner and her driving unintentionally caused Otto’s death.              As for the first

element, the court instructed the jury:

       A person is “reckless” or acts “recklessly” when she willfully
       disregards the safety of persons or property. It is more than a lack
       of reasonable care which may cause unintentional injury.
       Recklessness is conduct which is consciously done with willful
       disregard of the consequences. For recklessness to exist, the act
       must be highly dangerous. In addition, the danger must be so
       obvious that the actor knows or should reasonably foresee that harm
       will more likely than not result from the act. Though recklessness is
       willful, it is not intentional in the sense that harm is intended to result.

       Teoh argues there is insufficient evidence to show she drove recklessly

because the State only produced evidence that she had been speeding. She notes

that violating a traffic law is insufficient evidence of recklessness. See State v.

Klatt, 544 N.W.2d 461, 463 (Iowa Ct. App. 1995) (“Our supreme court has clearly

held a violation of a rule of the road is not by itself enough to prove recklessness.”).

But Teoh did not commit a mere technical violation of the law; she was driving the

vehicle at twice the speed limit, an act that shows a reckless disregard for the

safety of others. Compare State v. Cox, 500 N.W.2d 23, 26 (Iowa 1993) (holding

State failed to establish defendant was driving in a reckless manner by failing to

stop and yield without evidence that defendant was speeding or driving in an erratic

manner), and Klatt, 544 N.W.2d at 463 (holding State failed to prove defendant

was driving in a reckless manner based solely on his attempt to pass in a no-

passing zone), with State v. Atwood, 602 N.W.2d 775, 784 (Iowa 1999) (finding

substantial evidence of reckless driving where estimates put defendant’s speed
                                          8


between fifty and one-hundred miles per hour on a road with a speed limit of thirty-

five miles per hour), and State v. Abbas, 561 N.W.2d 72, 74 (Iowa 1997) (finding

substantial evidence of reckless driving where defendant was speeding up to

ninety miles per hour and illegally trying to pass vehicles with obscured visibility).

A reasonable jury could find Teoh was driving recklessly.

       Teoh also contests the evidence showing her conduct was the proximate

cause of Otto’s death, as required to convict her on either count of vehicular

homicide. She argues the evidence shows the collision occurred at night on a

poorly lit stretch of road, that there were slick patches of road, and that Otto was

under the influence of drugs and may have been looking at his phone. But the

evidence shows that Teoh accelerated her speed before striking Otto, showing her

lack of awareness of or reaction to his presence. And an officer with training in

traffic crash investigation and reconstruction testified that both an increased rate

of speed and intoxication impairs a person’s ability to perceive, react, and stop a

motor vehicle. A reasonable jury could find Teoh’s intoxication, recklessness, or

both caused Otto’s death.

       Teoh also challenges her conviction of leaving the scene of an accident

resulting in death. See Iowa Code §§ 321.261(4), .263. She claims there is

insufficient evidence to show she was aware the accident caused a person’s injury

or death, suggesting that because the collision occurred in a wooded area, it was

reasonable to believe she struck a deer instead. But her actions following the

collision—lying to police about her identity, claiming the damage to the vehicle

occurred in a collision with another vehicle rather than an animal, admitting to

seeing Otto lying in the grass but claiming another vehicle struck him—undercut
                                          9


her claim. Substantial evidence supports Teoh’s conviction for leaving the scene

of an accident resulting in death.

       Finally, Teoh contends there is insufficient evidence to support her

conviction for malicious prosecution. See id. § 720.6. The court instructed the jury

that the State had to prove Teoh caused or attempted to cause another to be

indicted or prosecuted for a public offense without reasonable grounds to believe

that the person committed the offense. The State charged Teoh with malicious

prosecution because Teoh claimed another woman’s identity from her initial

contact with police officers until she was fingerprinted at the jail. But the evidence

does not support a finding that Teoh did so to cause the person whose name she

gave to be indicted or prosecuted. Nor is there any likelihood that the other woman

would have been prosecuted; had Teoh’s deception continued, the State would

have prosecuted Teoh under the name given. See Iowa R. Crim. P. 2.8(1) (“The

defendant must be informed that if the name by which the defendant is indicted or

informed against is not the defendant’s true name, the defendant must then

declare what the defendant’s true name is, or be proceeded against by the name

in the indictment.”). There is insufficient evidence to support Teoh’s conviction for

malicious prosecution. We reverse that conviction and remand for dismissal of the

charge.   The trial court merged Teoh’s convictions for vehicular homicide by

reckless driving and leaving the scene into her conviction for vehicular homicide

by operating while intoxicated and sentenced her to the mandatory sentence on

the greater charge.      We sever the judgment and sentence for malicious
                                      10

prosecution and allow her sentence for vehicular homicide to stand. See State v.

Nall, 894 N.W.2d 514, 525 (Iowa 2017).

      CONVICTIONS AFFIRMED IN PART, REVERSED IN PART, AND CASE

REMANDED.